Ron. Clayton Bray        opinionHo. v-301
County Attorney
Sutton Couuty            Rex Reconsiderationof
Sonora, Texss                opinions o-178 and
                             o-7011,,relative to
                             use of cowthouae
                             space by abstract
                             firms in light of
                             subsequentcourt
                             decisions and the
                             submittedfacts.
Dear Sir:
         Your request for au opinion of this office
i.8aubatantlallyes pollovs:
          “your opinion 0-178~and ,o-7011,la-
     valving the use of offices in the Court-
     house, vas called to the attention of the
    4o~sal~n~s'      Cowt of this county and
     they decided, In vi&f of Tarpant County
     v. Rettlkln Title Co., 1% 9. U. 2nd 269,
     vhlch vas dsted later thau your opinions,
     that, although they could not collect
     rent therefor, they could allocate to the
     County Clerk the office apace formerly
     uaed and rented to the only abstract com-
     pany in the ooUuty for copying space by
     all abstract companies. As a result,'the
     abstract oon@any still uses the same of-
     fice exclueivelg,keeps It locked when
     not Ia actual use, and maintains an of-
     fice directory sign in the rotunda of
     the courthouse advertisingtheir ~looation
     &nd the sales of Insurance,but nov pays
     no rent. Buch abstraot company maintains
     no other office and conducts all business
     the?+e,both abstract and Insurance, and
     maintains a private telephone. Al.1of
     thle I believe is contrapy to the Rattl-
     kin case and, too, our County Clerk has
     sufficient office space to permit the



                                            .
                  ,                                    s   *




                                                *




    Hon. Cla$ton Brag - Page 2, V-301


         copylz$ of records in the regular office
         a . 0
              In Opinion 1yo.o-178, rendered cm February
    25, 1939, this department statedt
             “It is a matteD of common lulovledge~
        that a courthouseia designed for public
        use and no one shouLU be allowed, Or pep-
        mitted, to occupy it exoepC the pub110 of-
        flclals named In the statutev”
              opinion No. v-7oll, of this 6epaPtdmnt dated
    Ja~uaxy 25, 1946, in support’of Opinion No. O-174, stat-
    ear
              “We know of.90 aataarity i& the Con-
        mlsaloners'  Court to expend cmn8y ZuuQa
         for office equipmentend supplies to be
         used ftr purposes 0tWr than County pur-
         poses.
,



             “Vhe~ court fialceuw,dieisrl’
                                        knovledge
        of the fact t&t vi& tie mouth and accum-
        ulation of the public p@$@ord~the &bs&&ot
        companies are a netseasmy IguiZUMnt of
        modern busine&m l&f% szrd,
                                 &e thPuns8lVeS a-
        genttiof the public WhU’waaabe srird,copp
        the Peoords as &@&a   of the fIHJLtvidt~11
        membera of the publlo.Wl;ePreceiv%ng
        orders far the prepardW.onof’w~&bstPact.

              “‘The Court fuWheP takes .guiWisl no-
        tice that it h&a qevep been %he 6ustO&ain
        any county in thititltetie POP the’Qounta to
        exact ~‘POPLthe abst?wa$ oolapsnies~~Wdi%
        reasonable 1.186of the public reowda either
        rent OP fees in the gu%sb of PeKll~ POP the
        right  to have aocess to lpndto *peat 81~8
        copy the sam6, aa was well known to the
        plaintiffat the time the .defen&antand
        the other sbstmct coHIpani~i3  went into
        business and made plant lnveatmnts.’



                                                . ,.
                     Bon. Clayton Bray - Page:31 V-301




                                                                            .(.




                                The court, in passing upon the Rattikin cas4,
                      aupra, stated that inasmuch as the question presented
                     ,vIa naw to our jurisprudencethey would adopt the law of
                      8 foreign at+te amounceU In a Tenneaa4e case, Shelby
                      County v. &mphia Abstract Co., 203 9. W. 339, as the
                      l&w in Texaas:an& vhich is in part a8 follovs:
..

                                 "We is11 to find any statutorypower
                            grauted to the quarterly county court or to
                            the couuty commlaaioneraof Shelby County to
                            lease any part cifthe:apaae in the offices
                            dealgnatbd for the uae of county Officials,
                            and ve think it la eleax.?@tit80 au&i author-
                            ity data.    The pow4r,-if e*a$ent, on exer-
                            cise vould,ulve the leaaee.tha =iRht to con-
         :                  tml the apace leased to himpr 1% to the
                            ekcluaion of other me&era of the.~~io, and
                            the leases cotid be mulV-III
                                                     p:
                            the serious &nbarraaament~~fothem whose
,.     .~.     ..A
                            ,I;lghtb
                                   to use the reglatryrooma ,+ndequip-
                            *ntcaq0tbe     denied.
      ~1.,,,         ..~.
‘,.                              .'lpthe ~abaen~e'oi.~r~~tl;tosyauthorlty
                            no part of the rmiwi~ln~~t@&nt,~useas a
                 :          registry of deeds and a% @rt~~of~~a,courthouae
                            I)~Jbe leased to be~ua&~fo~..~.~eriodof
                            months or yeas8 for p*dvate~-putl?~ea~~.~~~t~
                            bulldings and the& equlgau4I3t~.are~ppb3.iC
                                                                     pro-
                            perty held by the county, but in tzust for
                            the public use. 7 B+C.L. p. 948;'gtate v.
                            xiaxt,144 zIpa.107, 43 H~.E.--i++,
                                                           33 L.R.A, 118,
                            and note; 'i34c.3tur~v.             130 Qa.
                                                 Delrslb~~.Coqnty,
                            488, 61 S.H. 23."
                               A county h.$ano power to le&ae,itrrproperty to
                     private persons ln t+ abaenc4 of a oonatitut+nal y?r
                     it8tut.o~ pewvlaleti~~
                                         kpreaaly Q1"iaplladly authoril;lpg
    E&in.Clayton Way             - Page 4, V-301


    it t0 a0 60. The Bounty Wldlngs are public prcsperty
    hela by the county, but in trust for the public use,
    and a board of commlssloneFshas no power, unless ex-
    p*esaly delegated to it, to allow such property to be
    used for any but 8 public purpoge. (14 Am. Jup. p. 208)
                 The law does not contemplatethe use of the
     o@uuty aourthousafor office space for private purposes.
     fn your request yau state that the abe%ract company
    mattntalnano other office but cotadwta     its abatraot   and
    ~Znsuraneebueineas in an offlae furnished in the county
     caurthouce bf Sutton Cotuity. It is oaly incumbent upon
     the county to $u??nlshsufficdentspace for record copy-
     %..    (Art. 1945, V.C.3,) ;ttis assumed that the offloe
     a? ~CountyOlerk of Sutton County has sufffia.eat    offlge
     space to permit the copying of receMs in the aw ,afar
    office, and that the .samedoes not interferewiterthe
    business of said office. This being true, it ta the
    opinion of Chla Department that tbie w~ulcXmeet the Pe-
"   qUrremen0    eb the law. In the case ol Park%nt County V.
    Rattlkln !B%tlaCo., supra, there Was no cl&n as to the
    excludve use of the space allotted nor was there any
    ala&m that the appellee demanded mope privileges than
    any ot&@ oltlsen; whereas, in your case, the space al-
    lotted ia ezclsaive. To warpant the Commlsalone~at
    htlS.‘t in 8Uthol’iZing the U84 Qf the @dffiC6 ia qU46tim
    far Q@IIJI~~space, it must be qhoWnth#it it i# Z&68%-
    easy  fop  ti4  efflce of County CZerltte expixxxd $0 oa;M,
    fer the voWme of basinasa.      But to hme auffits%ent
    spmg vitill;Ln  the ofXIes of the County Clerk to 04x5 fQI:
    She r%asands OS those           desldng to         inspa&       aab   cop    ra-
    cads bnd at the sa&e t+as @ant irXolvalvar  u&e 0f tha
    MX%a% aga;~evlthln the Cmrtbeuae to a;n&atNmt u%@-
    pamy wrMkd sot ?m Wtrc~anmtad. In vlev OP the Z&w dLn-
    n@amped iq the Taiwnt ti%bxtafidr
                                   case, azxd,%W $Pats s,ub-
    n;5t%ied,
            dt Ir the op&tion of this I)egarQwW4t Wt   *a
    4rolualve usbeof MX?.ae space In @a6 SU8t~ OCWi8y
    catr74tfiU$8e    tiy   eip a~!&%?iW6t   OO!@pSZy    Wit&d   ZW,t b6       &%%tb&
    buo*




                    &a Gtbliwia#$aners’     Goupt      ma   all08     @MI%-
           $i$onaloffioes to the CWnty %,~k,
                                         1’    if needed,
           fernfmmishlq spasaoe to %he genepal p@iLLa tza,
           %mapect and w    r4~oz?d8,but Solely
                                             not gr&M
           epac~ein f&* cdunty ooukthovseto an abstrW3t
           company for an offioe itswblah to con&et its


                                                                          .
                                                               ...




               Bon, Clayton Bray - Page 5, V-301
                                                                            .

                    business'to the exclusion of all others.
                                            Yours very truly
                                        ATTOFNEGENERALOF             TEXAS




               BW:jt;vb;djm




                                                                             .

                                                                        .




                                                                                 .’



:.




                     ,i   :
                                                   .   .




                                              ~”

          .,




                                                           .
                          ”
                                        *




     ..
                                    3